  Case 2:19-cv-00375-JNP Document 22 Filed 11/04/20 PageID.108 Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


 RONALD JOSEPH JONES, JR.,
                                                      MEMORANDUM DECISION
                        Plaintiff,                    & DISMISSAL ORDER

 v.
                                                     Case No. 2:19-CV-375-JNP
 OFFICER TYLER ALBRECHT, et al.,
                                                     District Judge Jill N. Parrish
                        Defendants.


                                         BACKGROUND

• May 29, 2019         Order granting IFP status and requiring filing of consent to collection of
                       filing fee. (ECF No. 3.)

• May 30, 2019         Complaint filed. (ECF No. 4.)

• June 19, 2019        Consent and notice of change of address filed. (ECF No. 5, 6.)

• February 10, 2020    Order requiring Plaintiff to within thirty days cure deficient Complaint.
                       (ECF No. 18.)

• February 24, 2020    Amended Complaint filed. (ECF No. 19.)

• September 17, 2020 Order requiring Plaintiff to within thirty days cure deficient Amended
                     Complaint. (ECF No. 21.)

       The Court has not heard from Plaintiff since February 24, 2020 (over eight months ago).

                                           ANALYSIS

       Federal Rule of Civil Procedure 41(b) allows involuntary dismissal of an action “[i]f the

plaintiff fails to prosecute or to comply with . . . a court order.” FED. R. CIV. P. 41(b). The Court

may dismiss actions sua sponte for failure to prosecute. Olsen v. Mapes, 333 F.3d 1199, 1204 n.3

(10th Cir. 2003) (stating, though Rule 41(b) requires defendant file motion to dismiss, Rule has
  Case 2:19-cv-00375-JNP Document 22 Filed 11/04/20 PageID.109 Page 2 of 9




long been construed to let courts dismiss actions sua sponte when plaintiff fails to prosecute or

comply with orders); see also Link v. Wabash R.R. Co., 370 U.S. 626, 630 (stating court has

inherent authority to clear “calendar[] of cases that have remained dormant because of the inaction

or dilatoriness of the parties seeking relief”); Bills v. United States, 857 F.2d 1404, 1405 (10th Cir.

1988) (recognizing dismissal for failure to prosecute as “standard” way to clear “deadwood from

the courts’ calendars” when prolonged and unexcused delay by plaintiff).

        Generally, “a district court may, without abusing its discretion, [dismiss a case without

prejudice] without attention to any particular procedures.” Nasious v. Two Unknown B.I.C.E.

Agents at Araphoe Cty. Justice Ctr., 492 F.3d 1158, 1162 (10th Cir. 2007). But, a dismissal without

prejudice is effectively a dismissal with prejudice if the statute of limitations has expired on the

dismissed claims. Gocolay v. N.M. Fed. Sav. & Loan Ass’n, 968 F.2d 1017, 1021 (10th Cir. 1992).

For purposes of this Order only, the court assumes the statute of limitations has expired on

Plaintiff’s claims if he were to refile them after dismissal.

        When the dismissal is effectively with prejudice, this court applies the factors from

Ehrenhaus v. Reynolds, 965 F.2d 916 (10th Cir. 1992)—namely, “(1) the degree of actual prejudice

to [Defendant];” (2) “the amount of interference with the judicial process;” (3) the litigant’s

culpability; (4) whether the court warned the noncomplying litigant that dismissal of the action

was a likely sanction; and (5) “the efficacy of lesser sanctions.” Id. at 921 (internal quotation marks

omitted). Dismissal with prejudice is proper only when these factors outweigh the judicial system’s

strong preference to decide cases on the merits. DeBardeleben v. Quinlan, 937 F.2d 502, 504 (10th

Cir. 1991). The Ehrenhaus factors are not “a rigid test; rather, they represent criteria for the district

court to consider [before] imposing dismissal as a sanction.” Ehrenhaus, 965 F.2d at 921; see also



                                                   2
  Case 2:19-cv-00375-JNP Document 22 Filed 11/04/20 PageID.110 Page 3 of 9




Lee v. Max Int’l, LLC, 638 F.3d 1318, 1323 (10th Cir. 2011) (“The Ehrenhaus factors are simply

a non-exclusive list of sometimes-helpful ‘criteria’ or guide posts the district court may wish to

‘consider’ in the exercise of what must always be a discretionary function.”); Chavez v. City of

Albuquerque, 402 F.3d 1039, 1044 (10th Cir. 2005) (describing Ehrenhaus factors as “not

exhaustive, nor . . . equiponderant”); Archibeque v. Atchison, Topeka & Santa Fe Ry. Co., 70 F.3d

1172, 1174 (10th Cir. 1995) (“[D]etermining the correct sanction is a fact specific inquiry that the

district court is in the best position to make.”).

        The court now considers the factors as follows:

        Factor 1: Degree of actual prejudice to Defendant. Prejudice may be inferred from

delay, uncertainty, and rising attorney’s fees. Faircloth v. Hickenlooper, No. 18-1212, 2018 U.S.

App. LEXIS 36450, at *5 (10th Cir. Dec. 26, 2018) (unpublished); Jones v. Thompson, 996 F.2d

261, 264 (10th Cir. 1993); see also Auto-Owners Ins. Co. v. Summit Park Townhome Ass’n, 886

F.3d 852, 860 (10th Cir. 2018) (concluding substantial prejudice when plaintiff “sparked months

of litigation” and defendants “wasted eight months of litigation”); Riviera Drilling & Exploration

Co. v. Gunnison Energy Corp., 412 F. App’x 89, 93 (10th Cir. 2011) (unpublished) (citation

omitted) (approving district court’s observation that “delay would ‘prolong for the defendants the

substantial uncertainty faced by all parties pending litigation’”).

        Reviewing this case’s docket, the court concludes that Plaintiff's neglect does not overtly

prejudice Defendants, except that, in general, passage of time can weaken evidentiary support for

a position. This factor weighs in favor of dismissal.

        Factor 2: Amount of interference with judicial process. In Jones, the Tenth Circuit

concluded that Plaintiff had significantly interfered with the judicial process when he failed to



                                                     3
  Case 2:19-cv-00375-JNP Document 22 Filed 11/04/20 PageID.111 Page 4 of 9




answer a show-cause order or join a telephone conference. Jones, 996 F.2d at 265. Though Jones

later argued that the district court could have abated the suit and revisited the status in three to six

months, the court noted that abeyance would have delayed the proceedings for the other parties

and the court. Id. The court said, “In similar circumstances, we have held that a district court could

find interference with the judicial process when the plaintiff ‘repeatedly ignore[s] court orders and

thereby hinder[s] the court’s management of its docket and its efforts to avoid unnecessary burdens

on the court and the opposing party.’” Id. (citation omitted).

       Meanwhile, in Villecco, the Tenth Circuit determined that a plaintiff greatly interfered

“with the judicial process by failing to provide the court with a current mailing address or an

address that he regularly checked; respond to discovery requests; appear at his deposition; list any

fact witnesses or otherwise comply with the court's Initial Pretrial Order, or respond to the

Defendants' Motion to Dismiss.” Villeco v. Vail Resorts, Inc., 707 F. App’x 531, 533 (10th Cir.

2017); see also Banks v. Katzenmeyer, 680 F. App’x 721, 724 (10th Cir. 2017) (unpublished)

(“[H]e did not (1) respond to the order to show cause or (2) notify the court of his change of address

as required by the local rules, even though his past actions show he was aware of the

requirement.”); Taylor v. Safeway, Inc., 116 F. App’x 976, 977 (10th Cir. 2004) (dismissing under

Ehrenhaus when “judicial process essentially ground to a halt when [Plaintiff] refused to respond

to either the defendant[s’ filings] or the district court’s orders”); Killen v. Reed & Carnick, No. 95-

4196, 1997 U.S. App. LEXIS 430, at *4 (10th Cir. Jan. 9, 1997) (unpublished) (“Plaintiff’s willful

failure to comply with the orders of the district court flouted the court’s authority and interfered

with the judicial process.” (internal quotation marks and citation omitted.)). “[F]ailure to respond

to court orders cannot be ignored.” Davis v. Miller, 571 F.3d 1058, 1062 (10th Cir. 2009).



                                                   4
  Case 2:19-cv-00375-JNP Document 22 Filed 11/04/20 PageID.112 Page 5 of 9




         Likewise here, Plaintiff's failure to prosecute this case—and specific failure to comply

with an order requiring Plaintiff to timely file an amended complaint, (ECF No. 21)—necessarily

interferes with effective administration of justice. The issue here "is respect for the judicial process

and the law." See Cosby v. Meadors, 351 F.3d 1324, 1326-27 (10th Cir. 2003). Plaintiff's failure

to comply with court orders disrespects the Court and the judicial process. Plaintiff's neglect has

caused the Court and staff to spend unnecessary time and effort. The Court's frequent review of

the docket and preparation of orders to move this case along have increased the workload of the

Court and take its attention away from other matters in which parties have met their obligations

and deserve prompt resolution of their issues. "This order is a perfect example, demonstrating the

substantial time and expense required to perform the legal research, analysis, and writing to craft

this document." Lynn v. Roberts, No. 01-cv-3422-MLB, 2006 U.S. Dist. LEXIS 72562, at *7 (D.

Kan. Oct. 4, 2006).

        This factor weighs toward dismissal. See Kalkhorst v. Medtronic, Inc., No. 18-cv-580-

KLM, 2018 U.S. Dist. LEXIS 215598, at *8-9 (D. Colo. Dec. 19, 2019); see also Estate of Strong

v. City of Northglen, No. 1:17-cv-1276-WJM-SKC, 2018 U.S. Dist. LEXIS 211095, at *10 (D.

Colo. Dec. 14, 2018) (report & recommendation) (“It is hard to fathom how failing to respond to

orders of the federal district court would not interfere with the judicial process.” (emphasis in

original.)).

        Factor 3: Litigant’s culpability. Proof of culpability may be drawn from Plaintiff’s failure

to be in touch with the court for a long stretch and to substantively respond to the court’s orders to

file an amended complaint. See Villecco, 707 F. App’x at 534; see also Faircloth, 2018 U.S. App.

36450, at *6 (finding culpability when plaintiff solely responsible for not updating address and



                                                   5
  Case 2:19-cv-00375-JNP Document 22 Filed 11/04/20 PageID.113 Page 6 of 9




responding to show-cause order); Stanko v. Davis, 335 F. App’x 744, 747 (10th Cir. 2009)

(unpublished) (“For at least seven months, Stanko failed to follow this order. The district court

ordered Stanko to show cause for this failure. Stanko made no effort to explain his failure regarding

those seven months.”); Theede v. U.S. Dep’t of Labor, 172 F.3d 1262, 1265 (10th Cir. 1999)

(stating plaintiff at fault for inability to receive court filings based on failure to notify court of

correct address).

       Earlier in this case, Plaintiff showed ability to file two complaint iterations, respond to

court orders, and file required change of address. (ECF Nos. 4, 5, 6, 19.) Still, nearly two months

have passed since the court required a second amended complaint. (ECF No. 21.) And Plaintiff

has not met that requirement, though past actions indicate that Plaintiff knows to follow orders.

See Banks, 680 F. App’x at 724.

       This factor weighs in favor of dismissal.

       Factor 4: Whether court warned noncomplying litigant that dismissal was likely

sanction. In Faircloth, the court twice warned plaintiff that failure to comply could result in

dismissal. Faircloth, 2018 U.S. App. 36450, at *7. On appeal, when plaintiff argued he did not get

these warnings, the Tenth Circuit stated, “But he could have received the warnings had he

complied with the local rule requiring him to update his address. Because he did not, the court's

only option was to mail documents to him at his last known address. These mailings constituted

effective service [under Rule 5(b)(2)(C) of the Federal Rules of Civil Procedure].” Id; see also

O’Neil v. Burton Grp., 559 F. App’x 719, 722 (10th Cir. 2014) (unpublished) (affirming dismissal

with prejudice for failure to appear especially after party was repeatedly warned of consequences).




                                                   6
  Case 2:19-cv-00375-JNP Document 22 Filed 11/04/20 PageID.114 Page 7 of 9




        Here, the court said on September 17, 2020, “If Plaintiff fails to timely cure the above

deficiencies according to this Order’s instructions, this action will be dismissed without further

notice.” (ECF No. 21, at 7.) There can be no mistaking the court’s intentions.

        Factor 5: Efficacy of lesser sanctions. Also in Faircloth, the district court had decided

that no lesser sanction than dismissal could be effective when “[t]he court had been unable to

receive a response from Mr. Faircloth and had no way of learning where Mr. Faircloth was or

when he would disclose his new address.” Faircloth, 2018 U.S. App. 36450, at *7-8. Due to this

uncertainty, “the court reasonably concluded that dismissal was necessary.” Id.

        And in Villeco, dismissal was approved when, “given Villecco's failure to communicate,

to respond to any notices or the Motion to Dismiss, or to comply with any deadlines, the [district]

court found no lesser sanction than dismissal would be effective.” Villecco, 707 F. App’x at 533.

The Tenth Circuit said that “[a] lesser sanction would be ineffective because a stay would not have

a ‘real impact on [Plaintiff] in encouraging responsiveness.’” Id. at 535; see also O’Neil v. Burton

Grp., 559 F. App’x 719, 722 (10th Cir. 2014) (unpublished) (“[S]imply because lesser sanctions

were available does not mean that the court was obligated to apply them.”).

        In yet another case, the Tenth Circuit stated that though “dismissal should be imposed only

after careful exercise of judicial discretion," it

                is an appropriate disposition against a party who disregards court
                orders and fails to proceed as required by court rules. . . . Dismissal
                of the [case] is a strong sanction to be sure, but it is no trifling matter
                for [a party] to abuse our office by disappearing and failing to meet
                our deadlines. The federal courts are not a playground for the
                petulant or absent-minded; our rules and orders exist, in part, to
                ensure that the administration of justice occurs in a manner that most
                efficiently utilizes limited judicial resources.

United States ex rel. Jimenez v. Health Net, Inc., 400 F.3d 853, 855, 856 (10th Cir. 2005).


                                                     7
  Case 2:19-cv-00375-JNP Document 22 Filed 11/04/20 PageID.115 Page 8 of 9




       It is true that, for a pro se party, “the court should carefully assess whether it might . . .

impose some sanction other than dismissal, so that the party does not unknowingly lose its right

of access to the courts because of a technical violation.” Ehrenhaus, 965 F.2d at 920 n.3; see also

Callahan v. Commc’n Graphics, Inc., 657 F. App’x 739, 743 (10th Cir. 2016) (unpublished) (“’The

Court has been beyond lenient with Plaintiff throughout these proceedings based on his pro se

status.’” (citation omitted.)). On the other hand, “[m]onetary sanctions are meaningless to a

plaintiff who has been allowed to proceed in forma pauperis.” Smith v. McKune, 345 F. App’x

317, 320 (10th Cir. 2009) (unpublished); cf. Riviera Drilling & Exploration Co. v. Gunnison

Energy Corp., 412 F. App’x 89, 93 (10th Cir. 2011) (unpublished) (“Because Riviera had filed for

bankruptcy, a financial sanction was out of the question.”).

       Again, dismissal is a drastic sanction, but the Tenth Circuit has “repeatedly upheld

dismissals in situations where the parties themselves neglected their cases or refused to obey court

orders.” Green v. Dorrell, 969 F.2d 915, 917 (10th Cir. 1992). Dismissal is warranted when there

is a persistent failure to prosecute the complaint. See Meade v. Grubbs, 841 F.2d 1512, 1518 n.6,

1521-22 (10th Cir. 1988).

       Applying these principles, the court concludes that no sanction less than dismissal would

work here. First, though Plaintiff is pro se, he is not excused from neglect. See Green, 969 F.2d at

917. Second, Plaintiff has neglected this case so thoroughly that the court doubts monetary or

evidentiary sanctions would be effective (even if such sanctions could be motivating for an

indigent, pro se prisoner). “It is apparent that Plaintiff is no longer interested in and/or capable of

prosecuting his claims. Under these circumstances, no lesser sanction is warranted and dismissal

is the appropriate result.” Kalkhorst, 2018 U.S. Dist. LEXIS 215598, at *12-13.



                                                  8
 Case 2:19-cv-00375-JNP Document 22 Filed 11/04/20 PageID.116 Page 9 of 9




                                        CONCLUSION

      Having comprehensively analyzed the Ehrenhaus factors against the timeline and

Plaintiff’s lack of responsiveness here, the court concludes that dismissal is appropriate.

      IT IS THEREFORE ORDERED that this action is DISMISSED without prejudice.



      DATED November 4, 2020.

                                             BY THE COURT:



                                             Jill N. Parrish
                                             United States District Court Judge




                                                9
